Opinion by
Mr. Chief Justice Paxson,
We think the affidavit of defence in this case was insufficient. The appellant here is the terre tenant of the property bound by the mortgage in question. The said mortgage contains a provision that, in addition to the interest, all sums which might be assessed by or under the laws of this commonwealth for taxes upon the loan secured by said mortgage, should be paid by the mortgagor. This provision could have been seen by the appellant if he had examined the mortgage prior to his purchase of the property. There is nothing to show that he made such examination or any inquiry in regard to it. He claims to have been misled by a receipt for the six months in*575terest prior to his purchase, which he says was produced and exhibited to him by his vendor. If he was misled by this it was clearly his own negligence. He had no right to assume that because the interest was paid up to the time of his .purchase, the taxes or any other liability under the mortgage had also been paid, nor can we say that the receipt for the interest created any presumption that the taxes referred to in the mortgage had also been paid. There was no deception practiced upon the appellant, and, as before observed, if he was misled it was his own negligence. It may be and probably is a hard case, but we see no way to relieve the appellant.
Judgment affirmed.